Citation Nr: 0120674	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  92-23 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to June 
1972.

By a decision entered in May 1996, the Board of Veterans' 
Appeals (Board) denied as not well grounded the veteran's 
reopened claim for service connection for a psychiatric 
disorder.  The veteran moved for reconsideration of the 
Board's decision, and he also appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The Board 
denied the veteran's motion for reconsideration in September 
1996, and the Court affirmed the Board's May 1996 decision by 
a memorandum decision dated in July 1997.  By order dated in 
August 1997, the Court also denied the veteran's motion for 
review by a three-judge panel.  Judgment was entered the same 
day.

The veteran appealed to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), and the Federal 
Circuit, by an order dated in February 1998, granted VA's 
motion for summary affirmance of the Court decision.  
Subsequently, however, in July 1999, the Federal Circuit 
granted the veteran's motion for reconsideration, vacated its 
February 1998 decision, recalled its prior mandate, and 
remanded the case to the Court.  In September 1999, the Court 
entered another order affirming the Board's May 1996 
decision.  The veteran's motions for reconsideration and 
panel review were denied in December 1999.

The veteran again appealed to the Federal Circuit, and the 
Federal Circuit, by an order dated in November 2000, granted 
his unopposed motion to remand the case to the Court.  The 
Court, in turn, entered an order in January 2001 remanding 
the case to the Board for re-adjudication under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  The Court noted that the Board had 
denied the veteran's claim as not well grounded, and that the 
VCAA, which was enacted on November 9, 2000, had eliminated 
that requirement.  Judgment was entered in February 2001.



REMAND

As noted above, the VCAA was enacted on November 9, 2000.  
The new law applies to claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See VCAA, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  Among 
other things, the new law eliminates the concept of a well-
grounded claim, redefines VA's obligations with respect to 
the duty to assist, and supercedes the Court's decision in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist a 
claimant in developing a claim that was not well grounded.  
Under the new law, VA is required to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits, to include any necessary medical opinions, even if 
the claim would not have been well grounded under prior 
standards.

In the present case, it is unclear from the current record 
whether the veteran's psychiatric disorder is in the nature 
of a personality disorder, or whether it is acquired in 
nature.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000) 
(indicating that personality disorders are not considered 
diseases or injuries for VA compensation purposes); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992) (to the same effect).  
It is also unclear whether his current difficulties, if 
acquired, are in any way related to those he experienced 
during service.  The record does not contain a complete set 
of clinical records from the veteran's private physician, 
Richard F. Camino Gaztambide, M.D., and copies of records 
reflecting treatment the veteran has received at VA have not 
been requested since September 1991.  Consequently, in light 
of the additional requirements imposed by the new law, a 
remand for further development is necessary.  38 C.F.R. 
§ 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the VCAA is 
completed.  The development should 
include, among other things, making 
reasonable efforts to obtain a complete 
set of clinical records from the 
veteran's private physician, Richard F. 
Camino Gaztambide, M.D.  The development 
should also include making efforts to 
obtain copies of any records of VA 
treatment the veteran received for his 
psychiatric disorder since the time that 
such records were last procured in 
September 1991.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran examined by a psychologist.  The 
psychologist should examine the veteran 
and conduct psychological testing, with 
appropriate subscales, aimed at 
determining whether the veteran's 
psychiatric disorder is in the nature of 
a personality disorder, or whether it is 
acquired in nature.  When the foregoing 
development is completed, the RO should 
arrange for the veteran to be examined 
by a psychiatrist.  The psychiatrist 
should review the claims folder, 
including the results of psychological 
testing, examine the veteran, and 
provide an opinion as to the correct 
diagnosis (or diagnoses) for the 
veteran's psychiatric difficulties.  In 
so doing, the psychiatrist should 
discuss the diagnostic assessments that 
have been offered by other examiners 
(which have included major depression, 
schizoid depression, schizoid 
personality, mixed personality disorder 
traits, and dysthymic disorder), and 
should reconcile those assessments with 
his/her own.  In addition, if the 
psychiatrist concludes that the veteran 
has an acquired psychiatric disorder (as 
opposed to a personality disorder), the 
psychiatrist should provide an opinion 
as to the medical likelihood (in terms 
of likely or at least as likely as not, 
i.e., 50 % or better or not likely, less 
than 50 %) that the disorder is related 
to the difficulties the veteran 
experienced in service.  The examiner 
should explain the rationale for all 
opinions given.

3.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
remains denied, an appropriate 
supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his attorney have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action by the veteran is required until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with the mandates of the VCAA and the Court.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


